*31
SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the United States District Court for the District of Connecticut be, and it hereby is, AFFIRMED.
Carlton Edward Jolley, pro se, informa pauperis, and incarcerated, appeals from a judgment dismissing his complaint pursuant to Fed.R.Civ.P. 12(b)(6) and 56(c). Specifically, Jolley appeals the district court’s dismissal of his Eighth Amendment and procedural due process claims, as well as the sufficiency of the district court’s “guidance” as to how he could cure pleading deficiencies. We affirm for substantially the reasons stated in Judge Nevas’s Ruling and Order. See McNatt, et al. v. Unit Manager Parker, et al., No. 96 CV 1397(AHN), 1997 WL 251578 (D.Conn. Jan. 18, 2000).